PER CURIAM
Defendant appeals his conviction for robbery in the first degree with a firearm. ORS 164.415. He argues that the court was without authority under ORS 137.635 to deny eligibility for parole, temporary leave or reduction in his prison term. We have answered that argument contrary to his position. State v. Shafer, 116 Or App 667, 843 P2d 462 (1992); State v. Haydon, 116 Or App 347, 842 P2d 410 (1992).
Defendant is correct that the court erred in imposing both a presumptive sentence of 65 months and a 120-month minimum as an enhanced penalty for use of a firearm. ORS 161.610; State v. Stalder, 117 Or App 289, 844 P2d 225 (1992). However, the sentences are to run concurrently. ORS 137.123(1). Under OAR 253-09-001(1) and ORS 137.637, the 120-month term, as the longer determinate sentence, controls. There is no error that requires correction. See State v. Enos, 114 Or App 208, 836 P2d 1347, rev den 314 Or 728 (1992); State v. Markham, 114 Or App 5, 836 P2d 1348 (1992).
Affirmed.